UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): January 19, 2012 Great China Mania Holdings, Inc. (Exact name of registrant as specified in charter) Great East Bottles & Drinks (China) Holdings, Inc. (Former name of registrant) Florida (State or other jurisdiction of incorporation) 333-139008 59-2318378 (Commission File Number) (IRS Employer Identification No.) Suite 1902, 19th Floor Kodak House II Quarry Bay, Hong Kong (Address of Principal Executive Offices) 852-2192-4805 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On January 19, 2012 the Company entered into a SUBSCRIPTION AGREEMENT (the “Agreement”) with Chan Ka Wai (the “Subscriber”) whereby the Subscriber purchased 28,500,000 shares of common stock from the Company (the “Shares”).The purchase price of the shares was HK$ 4,050,000 (or US$ 519,200).The Shares were acquired for long-term investment, and the transferability of the Shares is restricted.The Shares shall bear a legend stating that the Shares have not been registered under the Securities Act of 1933. Item 2.01 Completion of Acquisition or Disposition of Assets On January 19, 2012, the Agreement set forth in Item 1.01 above was closed. Item 9.01 Exhibits The SUBSCRIPTION AGREEMENT is attached hereto as Exhibit 2.1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized Great China Mania Holdings, Inc. (Registrant) Date: January 26, 2012 By: /s/Yau Wai Hung Yau Wai Hung President
